Citation Nr: 0024795	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  97-06 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a liver disorder 
secondary to the low back disability.

2.  Entitlement to service connection for a stomach disorder 
secondary to the low back disability.

3.  Entitlement to service connection for a psychiatric 
disorder secondary to the low back disability.

4.  Entitlement to an increased evaluation for a low back 
disability, currently assigned a 40 percent evaluation.

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability by reason of service-
connected disabilities.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from August 1970 to January 
1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which denied an increased rating for 
the low back disability and the appellant's claim of 
entitlement to a total rating based on individual 
unemployability, as well as the appellant's claims of 
entitlement to service connection for a liver disorder, a 
stomach disorder and a psychiatric disorder secondary to the 
low back disability.

Issue 4 listed on the title page will be discussed in the 
REMAND which follows the ORDER below.  In light of the fact 
that issues 1 through 4 must be remanded to the RO for 
further development, Board consideration of the issue of 
entitlement to a total rating based on individual 
unemployability will be deferred so as to afford the RO the 
opportunity to adjudicate that issue in light of any 
additional evidence that may be received pursuant to the 
remand.


FINDINGS OF FACT

1.  The record contains competent medical evidence showing 
that the appellant currently suffers from chronic liver 
disease, chronic gastritis and a psychiatric disorder 
diagnosed as recurrent depression.  

2.  The record contains private medical opinions that relate 
the etiology of the appellant's hepatitis to in-service blood 
transfusions, or in the alternative, that relate aggravation 
of the hepatitis to hepatotoxic medications used to treat the 
service-connected back disability.

3.  The record contains a May 1996 private medical opinion 
that relates the appellant's increased stomach acid 
production and subsequent gastritis to the service-connected 
low back disability.

4.  A May 1996 private medical opinion relates the 
appellant's depression to the low back disability.


CONCLUSION OF LAW

The claims of entitlement to service connection for a liver 
disorder, a stomach disorder and a psychiatric disorder, each 
said to be secondary to the service-connected low back 
disability, are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131.  A disability 
which is proximately due to or the result of a service-
connected disease or injury (including the treatment 
therefore) shall be service connected.  38 C.F.R. § 3.310.  
Furthermore, the Court has held that the term "disability" as 
used in 38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. 
§ 3.310(a) should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The appellant contends that he currently suffers from chronic 
liver disease, chronic gastritis and a psychiatric disorder 
and that each of these conditions was caused by treatment 
rendered for his low back disability.  This treatment 
includes the multiple in-service blood transfusions he 
received during back surgery and the post-service pain 
medications that he took for his low back disability.

Review of the medical evidence of record reveals that the 
appellant underwent a liver biopsy at Our Lady of Lourdes 
Regional Medical Center in March 1993.  The pathology report 
from the liver biopsy indicated the presence of chronic 
active hepatitis with bile duct proliferation and probable 
microlobular cirrhosis.  Private medical opinions relate the 
etiology of the hepatitis to the in-service blood 
transfusions, or in the alternative, relate aggravation of 
the hepatitis to hepatotoxic medications used to treat the 
service-connected back disability.  A March 1993 written 
statement from the appellant's treating gastroenterologist 
states that the appellant's chronic analgesic and narcotic 
use for control of back pain either initiated or aggravated 
the appellant's liver disease.  A March 1999 written 
statement from the appellant's treating internist states that 
the appellant's suffers from chronic Hepatitis C and that he 
believed that the appellant contracted this viral agent when 
he received multiple blood transfusions during his in-service 
back surgery at Fort Polk.

Review of the medical evidence of record reveals that the 
appellant underwent removal of pieces of the body of the 
stomach at Our Lady of Lourdes Regional Medical Center in 
October 1990.  The pathology report from these biopsies of 
the gastric mucosa revealed markedly inflamed gastric mucosa.  
The pathologist rendered a diagnosis of chronic active 
inflammation with severe interstitial fibrosis.  A May 1996 
private medical opinion from the appellant's treating 
internist relates the appellant's increased stomach acid 
production and subsequent gastritis to the low back 
disability.

Review of the medical evidence of record also indicates that 
the appellant has been diagnosed with recurrent depression.  
An October 1999 written statement from the appellant's 
private treating gastroenterologist states that the appellant 
had been prescribed antidepressants for his psychiatric 
disorder.  A May 1980 private medical report indicated that 
the appellant was prescribed Elavil.  A May 1996 private 
medical opinion relates the appellant's anxiety to the low 
back disability.  

In view of the evidence of record, the Board finds the 
secondary service connection claims currently on appeal to be 
well grounded.


ORDER

The claims of entitlement to secondary service connection for 
a liver disorder, a stomach disorder and a psychiatric 
disorder are well grounded.  To this extent only, the appeal 
is granted.


REMAND

Initially, the Board finds that the appellant's increased 
rating and total rating claims are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a), in that he has presented 
claims which are plausible.  In the context of a claim for an 
increased evaluation of a condition adjudicated service 
connected, an assertion by a claimant that the condition has 
worsened is sufficient to state a plausible, well-grounded 
claim.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Because the increased rating claims and the claims of 
entitlement to secondary service connection for a liver 
disorder, a stomach disorder and a psychiatric disorder are 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In March 1994, the appellant suffered a spiral fracture of 
the right lower fibula and a chip fracture of the right 
medial malleolus.  One of the appellant's treating physicians 
submitted a written statement, dated in February 1997, in 
which he reported that the appellant suffers from peripheral 
vascular disease, splenomegaly, right foot drop, sciatica, 
and chronic liver disease.  It is impossible to determine 
from the evidence of record how much of the appellant's 
symptomatology can be attributed to the low back disability 
alone, as opposed to non-service-connected conditions.  
Consequently, and since appellant was last afforded VA 
orthopedic and neurologic examinations in September 1995, 
five years ago, it is the Board's opinion that the appellant 
should be reexamined by the VA to ascertain the current 
severity and nature of his service-connected low back 
disability.  

In addition, the Board observes that the claims file reflects 
that there are outstanding records of medical treatment of 
the appellant that should be requested, obtained, and 
associated with his claims file.  Although the record 
reflects VA medical treatment, no VA outpatient treatment 
records have been associated with the claims file.  For 
example, reports from a private doctor dated in 1992 state 
that the appellant had gotten approval from the VA hospital 
for his AFO.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO must obtain these treatment records, 
especially since they might contain diagnostic studies and 
other conclusions that might be determinative in the 
disposition of these claims.

Review of the medical evidence of record reveals that the 
appellant underwent a thoracic spine fusion in June 1979, at 
the Touro Infirmary; during that surgery he received four 
units of packed red blood cells.  A May 1980 Disability 
Determination Service medical report indicates that the 
appellant has a tattoo on his mid-thoracic spine area; it is 
unknown what other tattoos he has or when he got tattooed.  
In September 1980, the appellant's total bilirubin was 0.6 
mg/dl.  The Board also notes that the VA examiner who 
conducted the appellant's September 1995 gastrointestinal 
examination recommended that laboratory studies including a 
liver profile and a hepatitis profile be conducted.  The 
examiner's professional opinion apparently was not heeded, as 
the evidence of record contains no indication that any such 
testing was accomplished.  The attention of the RO is 
directed to the VA Fast Letters (with attachments) issued on 
the subject of hepatitis, namely, 211B (98-35), 211B (98-
110), 211B (99-41) and 211C (99-94).  The exact nature of the 
appellant's hepatitis must be delineated before findings 
concerning etiology can be rendered.  In this case, it must 
first be determined whether or not the type of hepatitis 
exhibited by the appellant is of the sort that could have 
been caused by the in-service blood transfusions and it must 
be determined how many other risk factors, such as tattoos 
and post-service transfusions are documented in the record.  
Secondly, if it is found that the hepatitis is not directly 
related to service, a determination must be made concerning 
if, and to what extent, the appellant's hepatitis has been 
aggravated by treatment for his service-connected low back 
disability.

In addition, the Court has held that when aggravation of a 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, a veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that the appellant has been 
diagnosed with chronic hepatitis and gastritis, as well as 
recurrent depression.  Judicial interpretation of the matter 
of secondary service connection as embodied in 38 C.F.R. 
§ 3.310 requires consideration of whether or not a service-
connected disability either causes or aggravates another 
condition.  See Allen v. Brown, id.  There is no indication 
that the RO considered any application of the Allen decision 
to the questions of whether or not any portion of the 
appellant's diagnosed hepatitis, gastritis or depression is 
part of, or related to, the low back disability or to 
treatment of the low back disability.  Adjudication on this 
basis is therefore indicated.

Furthermore, the Board notes that resolution of the secondary 
service connection claims could well impact upon the Board's 
consideration of the total rating issue.  Indeed, if the 
appellant were granted a combined 100 schedular evaluation, 
the total rating issue will be rendered moot.  See Green v. 
West, 11 Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994)). 

The medical evidence of record is insufficient for the Board 
to render a decision on the degree of social and industrial 
inadaptability that can be attributed to the service-
connected disability, as opposed to other non-service-
connected conditions.  The VA has a duty to assist the 
appellant in developing facts pertinent to a well-grounded 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159.  The 
considerations described above require a search for relevant 
medical records and further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In light of the above considerations, and in order to ensure 
that the appellant will be afforded full due process, the 
case is REMANDED for the following:

1.  The RO should, with the appellant's 
assistance as needed, ascertain whether 
there are any treatment records, VA or 
private, that might be pertinent that are 
not on file.  If so, an attempt to obtain 
the records should be undertaken.  In 
particular, records pertaining to back 
braces, foot braces, AFO devices and 
hepatitis profile testing are to be 
obtained.  To the extent that there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO should arrange appropriate 
examination(s), such as orthopedic and 
neurologic, to determine the nature and 
current severity of the service-connected 
low back disability.  The entire claims 
file should be reviewed by the 
examiner(s) in conjunction with the 
examinations.  All necessary tests, 
including x-rays, should be conducted and 
the examiner(s) should review the results 
of any testing prior to completion of the 
reports.  The examiner(s) should identify 
objective manifestations attributable to 
the appellant's service-connected low 
back disability, as opposed to any 
thoracic or cervical spine condition.  
The examiner(s) should note the range of 
motion for the lumbar spine in degrees 
and should state what is considered 
normal range of lumbar spine motion.  The 
examiner(s) should record whether the 
lumbar spine exhibits weakened movement, 
excess fatigability, or incoordination; 
and if so, should describe the nature and 
severity thereof.  Any musculoskeletal 
and neurologic dysfunction involving the 
lumbar spine should be described in 
detail.

The examiner(s) should describe to what 
extent, if any, the appellant has any 
lumbar spine deformity, any degenerative 
changes, any muscle spasm, any sciatic 
neuropathy, any absent ankle jerk, or an 
altered gait or reduced function in the 
lower body, including foot drop, due to a 
service-connected disability.  Symptoms 
associated with the March 1994 spiral 
fracture of the right lower fibula, the 
peripheral vascular disease and any other 
non-service-connected disorder must be 
delineated and distinguished from those 
associated with the service-connected 
lumbar disability.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner(s) 
should describe whether any reported pain 
significantly limits the function of the 
appellant's low back during flare-ups or 
when the back is used repeatedly.  Any 
limitation of low back function must be 
clearly identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  If there is such 
painful lumbar spine motion and it is due 
to causes other than the service-
connected low back disability, this 
should be commented upon and the 
examiner(s) must state the reason or 
cause of the pain.  

The examiner(s) are requested to specify 
the frequency and duration of any 
"periodic flare-ups" and the effect the 
service-connected low back disability has 
upon appellant's daily activities.  The 
degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected low back 
disability should be described in detail 
(e.g., any lifting restrictions).  The 
examiner(s) must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  The appellant should be also 
scheduled for appropriate VA 
examination(s) to determine the nature of 
the claimed hepatitis, gastritis, and 
psychiatric disabilities, and whether 
they are due to an injury or disease 
during the veteran's active military 
service, including his service-connected 
back disability.  All necessary tests, 
such as liver profile and hepatitis 
profile, as well as any other recommended 
examinations, should be conducted.  The 
examining physician(s) should be given 
access to the appellant's claims file for 
a sufficient period of time in 
conjunction with the examination(s) to 
allow for a complete review of the 
record. 

The appropriate examiner should answer 
the following questions:
	a.  Does the appellant currently 
suffer from hepatitis caused by a virus?  
If so, state the type.
	b.  Historically, what are the 
appellant's risk factors for his 
hepatitis?
	c.  Is it as likely as not that the 
appellant's current hepatitis is related 
to the in-service multiple blood 
transfusions?  What role was played by 
his tattoos?  What role was played by the 
June 1979 blood transfusions?  What role 
was played by alcohol intake?
	d.  If the appellant's current 
hepatitis is not directly related to the 
in-service transfusions, has the 
hepatitis been aggravated in any way by 
the treatment he has received over the 
years for his low back disability?  What 
other factors have affected the severity 
of the hepatic pathology?
	e.  If the appellant's hepatitis has 
been aggravated by the low back 
disability treatment, what percentage of 
his liver pathology can be attributed to 
such aggravation?
	f.  Is it as likely as not that the 
appellant's current gastritis is directly 
related to the treatment he has received 
over the years for his low back 
disability?
	g.  If the appellant's current 
gastritis is not directly related to the 
low back treatment, has the gastritis 
been aggravated in any way by the 
treatment he has received over the years 
for his low back disability?  What other 
factors have affected the severity of the 
gastric pathology?
	h.  Is there is a psychiatric 
disorder present that is in any way 
related, either directly or by 
aggravation, to the service connected low 
back disability?  What factors have 
affected the severity of the psychiatric 
pathology?

4.  After completion of the above, the RO 
should again adjudicate the secondary 
service connection claims and the 
appellant's increased and total rating 
claims on the appropriate legal basis and 
with consideration of all pertinent 
regulations.  The RO should consider 
whether there are any factors that would 
warrant a higher rating for the 
appellant's disabilities and/or referral 
to the Under Secretary for Benefits or 
the Director, VA Compensation and Pension 
Service for assignment of extraschedular 
rating for the appellant's disabilities 
under the provisions of 38 C.F.R. 
§ 3.321.  

The appellant is hereby notified that it is his 
responsibility to report for the examinations scheduled as a 
result of this remand and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of his 
claim(s).  38 C.F.R. §§ 3.158 and 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case.  It is requested that 
this statement specifically set forth the reasons and bases 
for the decision.  No action by the appellant is required 
until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



